Smith, J.
(dissenting): I cannot concur in the opinion of the majority. Briefly my views are as follows: I prefer to consider this just as any tort action. When we do that we find the 'defendant in charge of an X-ray machine holding himself out to treat people with it. As we all know, this is when properly used a beneficial and curative agency, but when negligently or carelessly used deadly and destructive.
The plaintiff had a right to assume that this agency would be used carefully. The defendant certainly owed him that duty.
These things are alleged in the petition.
My idea is it alleged the duty of the defendant, a breach of the duty and resulting damages. It seems to me that this stated a cause of action. Such a rule does not have the effect of making the defendant liable for a failure of the treatment. It simply makes him *477liable for so negligently using this powerful agency that damages resulted. Viewed as a realistic proposition, the rule must be as above if a patient is ever to recover for the negligent use of an X-ray machine. There are many conceivable steps in the application of X-ray treatments. The failure to take any one of them with due care would constitute negligence on the part of the operator of the machine. The machine might be too close to the body. There might be too much current or power applied for the particular case. The adjacent tissue might have been inadequately protected.
I think judicial notice should be taken of the fact that most people who subject themselves to treatment with such machines are not familiar with the manner in which such machines are operated. They would be unable to tell wherein the operator of the machine was negligent. All these matters are within the peculiar knowledge of the doctor or operator of the machine.
I am aware of the argument that doctors must be free to apply treatment, free of the fear of liability. This petition liberally construed, as we must construe it on a demurrer in the absence of a motion to make more definite and certain, states a case where the plaintiff was injured by the negligence of the defendant. If the science be in such a stage of development that the machine may be used with due care and still injure the patient, then I am doubtful if such machines should be used.
I think the case was correctly decided by the trial court.